United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-71
Issued: July 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2010 appellant, through his representative, filed a timely appeal from an
Office of Workers’ Compensation Programs’ (OWCP) schedule award decision dated
June 15, 2010. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 12 percent binaural hearing loss, for
which he received a schedule award.
FACTUAL HISTORY
Appellant, then a 61-year-old postal transportation supervisor, filed an occupational
disease claim (Form CA-2) on March 19, 2008, alleging that he sustained a hearing loss caused
by factors of his federal employment. He was exposed to loud noise caused by heavy machinery
1

5 U.S.C. § 8101 et seq.

and trucks while working as a mail carrier, distribution clerk and transportation supervisor
beginning 1966 to the present time. Appellant submitted a September 26, 2007 report from
Dr. Lawrence V. Cramer, an osteopathic otolaryngologist, who found that appellant had
sustained a severe bilateral sensorineural hearing loss. An audiogram which accompanied the
report purportedly indicated that appellant had sustained a 17 percent bilateral hearing loss.
OWCP referred appellant to Dr. Emil Liebman, a Board-certified otolaryngologist, for a
second opinion evaluation. In a November 21, 2008 report, Dr. Liebman discussed the results of
a September 26, 2008 audiogram, which revealed sensorineural hearing loss. An audiogram
dated September 26, 2008, with an attached calibration certificate, showed hearing levels of 20,
20, 30 and 65 decibels on the right and 20, 20, 30 and 65 decibels on the left at 500, 1000, 2000
and 3000 hertz, respectively. Dr. Liebman opined that the results of the audiogram suggested a
noise-induced hearing loss.
In a November 28, 2008 report, OWCP’s medical adviser reviewed the results of the
September 26, 2008 audiogram. He determined that appellant had a 12 percent bilateral hearing
loss pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) (A.M.A., Guides).
By decision dated December 8, 2008, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss.
On July 15, 2009 OWCP’s medical adviser stated that appellant’s hearing loss needed to
be recalculated under the sixth edition of the A.M.A., Guides.
In a September 25, 2009 report, OWCP’s medical adviser, again reviewed the
September 26, 2008 audiogram, to rate a 12 percent bilateral hearing loss pursuant to the sixth
edition of the A.M.A., Guides.
By decision dated December 17, 2009, OWCP granted appellant a schedule award for a
12 percent bilateral hearing loss. The period of the award ran from September 26, 2008 to
March 12, 2009, for a total of 24 weeks of compensation.
By letter dated March 30, 2010, appellant’s attorney requested a review of the written
record. He contended that there was a conflict in the medical evidence between Drs. Liebman
and Cramer regarding the extent of appellant’s work-related hearing loss.
By decision dated June 15, 2010, OWCP’s hearing representative affirmed the
December 17, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

2

loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss, and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.9
Office procedures require that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the American Speech and Hearing
Association and that audiometric test results include both bone conduction and pure tone air
conduction thresholds, speech reception thresholds and monaural discrimination scores.10
ANALYSIS
The Board finds that appellant has no more than a 12 percent bilateral hearing loss, for
which he received a schedule award. Dr. Liebman’s September 26, 2008 audiogram indicated
that, at the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the following thresholds were
reported for the right ear 20, 20, 30 and 65 decibels. These decibels, totaled to 135 and divided
by 4, obtained an average hearing loss at those cycles of 33.75 decibels. The average of 33.75
decibels, when reduced by 25 decibels (the first 25 decibels were discounted as discussed above),
equals 8.75, which when multiplied by the established factor of 1.5 amounts to a 13.3 percent
loss in the right ear.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 – Medical, Schedule Awards, Chapter 2.700.4.b (January 2010).

6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter
3.600.8(a) (4) (March 2010); see also J.H., 59 ECAB 377 (2008).

3

Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz
revealed decibel losses of 20, 20, 30 and 60 respectively. These decibels amounted to 130,
which when divided by 4, obtained an average hearing loss at those cycles of 32.50 decibels.
The average of 32.50 decibels, reduced by 25 decibels (the first 25 decibels were discounted as
discussed above), equals 7.50 decibels, which when multiplied by the established factor of 1.5
computes a 11.56 percent hearing loss in the left ear. To calculate the binaural loss, the lesser
loss of 11.56 is multiplied by 5 to equal 57.80 decibels and is then added to the greater loss of
13.3 decibels to equal 71.10 decibels. This sum is then divided by 6 to obtain the binaural
hearing loss of 12 percent. The Board also notes that 12 percent of the maximum allowable
weeks of compensation for binaural loss, 200, results in 24 weeks of compensation. The binaural
award yields greater compensation as the maximum monaural loss is 52 weeks of compensation,
which when multiplied by the monaural loss values only equals 13 weeks of compensation.
OWCP’s medical adviser correctly determined that appellant had a 12 percent bilateral hearing
loss, for which OWCP awarded him a schedule award on December 17, 2009.
Following the December 17, 2009 decision appellant requested a review of the written
record. While appellant’s attorney contends that Dr. Cramer’s September 26, 2007 report and
audiogram created a conflict in the medical evidence, this audiogram did not contain the
information necessary to establish that it met the calibration protocol contained in the
accreditation manual of the American Speech and Hearing Association.11 The Board therefore
affirms the June 15, 2010 decision, as there was no other probative evidence in the record
establishing that appellant sustained any greater impairment.12
CONCLUSION
The Board finds that OWCP properly applied the applicable standards of the A.M.A.,
Guides to determine that appellant was entitled to a 12 percent bilateral award for his workrelated hearing loss.

11

See supra note 10.

12

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

